The finding of neglect was supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]), including the cross-corroborating statements of the children Brandon and Shayna that the mother routinely left them and their younger sister alone in the apartment, sometimes in the middle of the night *263(see Matter of Nicole V., 71 NY2d 112, 124 [1987]). There exists no basis upon which to disturb the court’s credibility determinations (see Matter of Frantrae W., 45 AD3d 412 [2007], lv denied 10 NY3d 705 [2008]).
The totality of the circumstances establish that the award of custody of Brandon to his father was in the best interests of the child and has a sound and substantial basis in the record (see Eschbach v Eschbach, 56 NY2d 167 [1982]). The record shows that in addition to the finding of neglect, the mother exposed Brandon to violence in the home by being involved in abusive personal relationships, failed to tend to his educational needs as evidenced by Brandon’s school records showing excessive lateness and absences, behaved erratically, and failed to avail herself of the services offered by ACS to help her deal with what appeared to be an untreated mental condition, whereas the father was able to provide Brandon with stability, a suitable home, emotional and intellectual support, and was involved with his education. Although the award separates Brandon from his siblings, the father has expressed a willingness to ensure that Brandon would have frequent contact with his sisters (see Matter of Olimpia M. v Steven M., 228 AD2d 270 [1996]).
We have considered appellant’s remaining contentions and find them unavailing. Concur—Tom, J.P., Gonzalez, Nardelli, Moskowitz and Renwick, JJ.